Exhibit 10.4
VOTING AND SUPPORT AGREEMENT
     This Voting and Support Agreement (“Agreement”) is made and entered into as
of June 20, 2009, by and between Voyager Learning Company, a Delaware
corporation (the “Company”), and VSS-Cambium Holdings III, LLC, a Delaware
limited liability company (“Holdings III”). Certain capitalized terms used in
this Agreement are defined in Section 7 hereof and certain other capitalized
terms used in this Agreement that are not defined herein shall have the meaning
given to such terms in the Merger Agreement (as defined below).
RECITALS
     WHEREAS, Holdings III is the holder of record or the “beneficial owner”
(within the meaning of Rule 13d-3 under the Exchange Act) of (i) all of the
membership interests in VSS-Cambium Holdings III Acquisition, LLC, a Delaware
limited liability company (“Acquisition LLC”) and (ii) all outstanding capital
stock of VSS-Cambium Holdings II Corp., a Delaware corporation (“Cambium
Holdings II”);
     WHEREAS, concurrently with the execution and delivery of this Agreement,
Cambium Holdings, Inc., a Delaware corporation (“Parent”), Vowel Acquisition
Corp., a Delaware corporation and a wholly-owned subsidiary of Parent
(“Purchaser”), the Company, Cambium Holdings II, Consonant Acquisition Corp., a
Delaware corporation and a wholly-owned subsidiary of Parent (“Consonant Merger
Sub”), and Vowel Representative, LLC, a Delaware limited liability company, are
entering into an Agreement and Plan of Mergers (the “Merger Agreement”) which
provides, upon the terms and subject to the conditions set forth therein, for
the merger of Purchaser with and into the Company (the “Voyager Merger”) and the
merger of Consonant Merger Sub with and into Cambium Holdings II (the “Cambium
Merger”) and together with the Voyager Merger, the “Mergers”);
     WHEREAS, pursuant to the Merger Agreement and the Holdings III Merger
Agreement attached as Exhibit A-1 to the Merger Agreement, prior to the
Effective Time, VSS-Cambium Holdings, LLC, a Delaware limited liability company
(“VSS-Cambium LLC”) will merge with and into Acquisition LLC with VSS-Cambium
LLC as the surviving entity (the “Holdings III Merger”);
     WHEREAS, following the Holdings III Merger and prior to the Effective Time,
VSS-Cambium LLC and Cambium Holdings II will be wholly owned subsidiaries of
Holdings III, and pursuant to the Contribution Agreement, dated as of the date
hereof, between Holdings III and Cambium Holdings II in the form attached as
Exhibit A-2 to the Merger Agreement (the “Holdings III Contribution Agreement”),
Holdings III will contribute all of the outstanding membership interest in
VSS-Cambium LLC to Cambium Holdings II (the “Cambium Reorganization”); and
     WHEREAS, as a condition and inducement to the Company’s willingness to
enter into the Merger Agreement, Holdings III has agreed to execute, deliver and
perform this Agreement.

 



--------------------------------------------------------------------------------



 



AGREEMENT
     NOW, THEREFORE, the parties to this Agreement, intending to be legally
bound, agree as follows:
     Section 1. Agreements to Vote.
          (a) Agreement to Vote LLC Interests. During the Term, at any meeting
of the members of Acquisition LLC (or of the holders of any class of membership
interests of Acquisition LLC) called with respect to any of the following, and
at every adjournment or postponement thereof and in any action by written
consent of the members of Acquisition LLC in lieu of a meeting, with respect to
any of the following, Holdings III shall vote or consent with respect to the
Subject Acquisition Securities: (a) in favor of adoption of the Holdings III
Merger Agreement and approval of the Holdings III Merger and the other actions
contemplated by the Holdings III Merger Agreement (the “Holdings III Merger
Proposals”), (b) against any action, agreement or proposal that could reasonably
be expected to impede, interfere with, delay, postpone or materially adversely
affect the Holdings III Merger or the other transactions contemplated by the
Holdings III Merger Agreement, and (c) against any action, agreement or proposal
that could reasonably be expected to impede, interfere with, delay, postpone or
materially adversely affect the Cambium Reorganization. The Subject Acquisition
Securities shall be deemed present for purposes of a quorum at any meeting of
the members of Acquisition LLC at which the Holdings III Merger is voted upon.
          (b) Agreement to Vote Shares. During the Term, at any meeting of the
stockholders of Cambium Holdings II (or of the holders of any class of stock of
Cambium Holdings II’s capital stock) called with respect to any of the
following, and at every adjournment or postponement thereof and in any action by
written consent of the stockholders of Cambium Holdings II in lieu of a meeting,
with respect to any of the following, Holdings III shall vote or consent with
respect to the Subject Cambium Holdings II Securities: (a) in favor of adoption
of the Merger Agreement and approval of the Cambium Merger and the other actions
contemplated by the Merger Agreement (the “Cambium Merger Proposals”),
(b) against any action, agreement or proposal that could reasonably be expected
to result in any of the conditions to the consummation of the Cambium Merger
under the Merger Agreement not being fulfilled or which could reasonably be
expected to otherwise impede, interfere with, delay, postpone or materially
adversely affect the Cambium Merger or the other transactions contemplated by
the Merger Agreement. The Subject Cambium Securities shall be deemed present for
purposes of a quorum at any meeting of the stockholders of Cambium Holdings II
at which the Cambium Merger is voted upon.
     Section 2. Irrevocable Proxies.
          (a) Membership Proxy. Concurrently with the execution of this
Agreement, Holdings III agrees to execute and deliver to the Company a proxy,
which is coupled with an interest and shall be irrevocable to the fullest extent
permitted by law, with respect to the membership interests referred to therein
in the form attached hereto as Exhibit A (the “Membership Proxy”), which
Membership Proxy shall remain in full force and effect during the Term and will
automatically be revoked upon expiration of the Term.
          

-2-



--------------------------------------------------------------------------------



 





          (b) Cambium Holdings II Proxy. Concurrently with the execution of this
Agreement, Holdings III agrees to execute and deliver to the Company a proxy,
which is coupled with an interest and shall be irrevocable to the fullest extent
permitted by law, with respect to the shares referred to therein in the form
attached hereto as Exhibit B (the “Cambium Holdings II Proxy”, and together with
the Membership Proxy, the “Proxies”), which Cambium Holdings II Proxy shall
remain in full force and effect during the Term and will automatically be
revoked upon expiration of the Term.
     Section 3. Covenants.
          (a) Restriction on Transfer of Subject Securities. Except pursuant to
the terms of the Merger Agreement, the Holdings III Merger Agreement and the
Holdings III Contribution Agreement, during the Term, Holdings III shall not,
directly or indirectly, cause or permit any Transfer of any of the Subject
Securities to be effected. Any Transfer of any Subject Securities in violation
of this Section 3 shall be void and have no force or effect.
          (b) Restriction on Transfer of Voting Rights of Subject Securities.
During the Term, except as provided in this Agreement Holdings III shall not:
(i) grant any proxy or power of attorney or enter into a voting agreement or
similar arrangement with respect to the Subject Securities except to the extent
such proxy, power of attorney, voting agreement or similar arrangement is in
favor of the Company or its designee or (ii) deposit any of the Subject
Securities into a voting trust.
          (c) Inconsistent Agreements. Holdings III agrees, during the Term,
that it shall not enter into any agreement, proxy, voting trust or other
arrangement or understanding with any other Person that would violate or
prohibit the performance of this Agreement.
     Section 4. Representations, Warranties and Covenants. Holdings III hereby
represents, warrants and covenants to the Company as follows:
          (a) Due Authorization, Etc. Holdings III has legal capacity, power and
authority to enter into this Agreement and the Proxies. This Agreement has been,
and each Proxy when delivered will have been, duly and validly executed and
delivered by Holdings III and constitute valid and binding agreements or
instruments of Holdings III enforceable in accordance with their terms, except
as the same may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws now or hereafter in effect relating to creditors’ rights
generally and subject to general principles of equity.
          (b) No Conflict. The execution and delivery of this Agreement and each
Proxy by Holdings III do not, and the performance of this Agreement and each
Proxy by Holdings III will not conflict with, violate or result in a breach of
or constitute (with or without notice or the passage of time) a default (or give
rise to any third party right of termination, cancellation, material
modification or acceleration) under (i) the organizational documents of Holdings
III, if any, (ii) any law, rule, regulation, order, decree or judgment
applicable to Holdings III or the Subject Securities held by Holdings III, or
(iii) any contract, indenture, guarantee, lease, mortgage, license or other
agreement, instrument, obligation or undertaking of any kind to which Holdings
III is a party or by which Holdings III or any of its properties or

-3-



--------------------------------------------------------------------------------



 



assets are bound. Except pursuant to this Agreement or otherwise in favor of the
Company, Holdings III has not, and shall not, grant any proxy with respect to
the Subject Securities.
          (c) Title to Securities. As of the date of this Agreement:
(i) Holdings III Owns all of the shares of Cambium Holdings II Common Stock
indicated on Schedule I hereto; (ii) Holdings III Owns the LLC Interest
indicated on Schedule I hereto; and (iii) Holdings III does not directly or
indirectly Own any capital stock, membership interests or other securities of
Acquisition LLC or Cambium Holdings II, or any option, warrant or right to
acquire (by purchase, conversion or otherwise) any capital stock, membership
interests or other securities of Acquisition LLC or Cambium Holdings II other
than those indicated on Schedule I hereto. Except as permitted by this
Agreement, the Holdings III Merger and the Holdings III Contribution, the
Subject Securities are now and, at all times during the Term, the Subject
Securities will be, held by Holdings III or by a nominee or custodian for the
benefit of Holdings III, free and clear of all mortgages, claims, charges,
liens, security interests, pledges or options, proxies, voting trusts or
agreements, understandings or arrangements or any other rights whatsoever.
          (d) Reliance by the Company. Holdings III understands and acknowledges
that the Company is entering into the Merger Agreement in reliance upon Holdings
III’s execution, delivery and performance of this Agreement.
          (e) Stop Transfer. Holdings III hereby agrees and covenants that it
will not request that Acquisition LLC or Cambium Holdings II register the
Transfer of any certificate or uncertificated interest representing any of the
Subject Securities unless such Transfer is made in compliance with this
Agreement or in connection with the Holdings III Merger Agreement or the
Holdings III Contribution Agreement, as the case may be. Holdings III hereby
acknowledges and agrees that Acquisition LLC or Cambium Holdings II may instruct
their respective transfer agent to prohibit any Transfer during the Term of any
certificate or uncertificated interests representing any of the Subject
Securities Owned by Holdings III except to the extent permitted by this
Agreement or necessary to effect the Holdings III Merger Agreement or the
Holdings III Contribution Agreement.
          (f) Holdings III Contribution Agreement. Simultaneously with the
execution and delivery of this Agreement Holdings III and Cambium Holdings II
have entered into the Holdings III Contribution Agreement in the form attached
as Exhibit A-2 to the Merger Agreement.
     Section 5. Waiver of Appraisal Rights. Holdings III hereby agrees not to
exercise or assert, any rights of appraisal from the Cambium Merger and the
transactions contemplated by the Merger Agreement that Holdings III may have.
     Section 6. Further Assurances. From time to time and without additional
consideration, Holdings III shall (at the Company’s sole expense and without
requiring Holdings III to undertake any additional liability or obligation or
make any representation or warranty to any Person) execute and deliver, or cause
to be executed and delivered, such additional confirmatory transfers,
assignments, endorsements, proxies, consents and other instruments, and shall
(at the Company’s sole expense) take such further actions (subject to the
limitations in this

-4-



--------------------------------------------------------------------------------



 



Section 6), as the Company may reasonably request in writing for the purpose of
carrying out and furthering the intent of this Agreement.
     Section 7. Certain Definitions. For purposes of this Agreement,
          (a) “Affiliate” has the meaning assigned thereto in Rule 12b-2 under
the Exchange Act.
          (b) “Cambium Holdings II Common Stock” means the common stock, par
value of $0.001 per share, of Cambium Holdings II.
          (c) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (d) Holdings III shall be deemed to “Own” or to have acquired
“Ownership” of a security if Holdings III, at the time of determination, is the
record owner of such security, or is the “beneficial owner” of such security
within the meaning of Rule 13d-3 under the Exchange Act.
          (e) “LLC Interests” means the membership interests of Acquisition LLC.
          (f) “Person” means any (i) individual, (ii) corporation, limited
liability company, partnership or other entity or (iii) Governmental Authority.
          (g) “Subject Acquisition Securities” means: (i) all securities of
Acquisition LLC (including all LLC Interests and all rights to acquire LLC
Interests) Owned by Holdings III as of the date of this Agreement, whether
vested or unvested; and (ii) all additional securities of Acquisition LLC
(including all additional LLC Interests and all additional rights to acquire LLC
Interests), whether vested or unvested, of which Holdings III acquires Ownership
(regardless of the method by which Holdings III acquires Ownership) during the
Term and (iii) any security of Acquisition LLC issued with respect to the
securities set forth in clauses (i) or (ii) as a result of any dividend,
split-up, recapitalization, combination, exchange of interests or the like.
          (h) “Subject Cambium Holdings II Securities” means: (i) all securities
of Cambium Holdings II (including all Cambium Holdings II Common Stock and all
rights to acquire Cambium Holdings II Common Stock) Owned by Holdings III as of
the date of this Agreement, whether vested or unvested; and (ii) all additional
securities of Cambium Holdings II (including all additional Cambium Holdings II
Common Stock and all additional rights to acquire Cambium Holdings II Common
Stock), whether vested or unvested, of which Holdings III acquires Ownership
(regardless of the method by which Holdings III acquires Ownership) during the
Term and (iii) any security of Cambium Holdings II issued with respect to the
securities set forth in clauses (i) or (ii) as a result of any dividend,
split-up, recapitalization, combination, exchange of interests or the like.
          (i) “Subject Securities” means the Subject Acquisition Securities and
the Subject Cambium Holdings II Securities.

-5-



--------------------------------------------------------------------------------



 



          (j) “Term” shall mean from the date hereof until the earlier to occur
of (i) the Effective Time, (ii) the termination of the Merger Agreement in
accordance with its terms, or (iii) the termination of this Agreement upon
mutual written agreement of the parties hereto.
          (k) A Person shall be deemed to have effected a “Transfer” of a
security if such Person directly or indirectly: (i) sells, pledges, assigns,
encumbers, transfers or disposes of (including by gift, merger or operation of
law), or grants an option, contract or other arrangement or understanding with
respect to such security or any interest in such security to any Person other
than Parent; (ii) enters into an agreement or commit to do any of the foregoing;
(iii) enters into a hedging transaction or other transaction which is designed
to or which reasonably could be expected to lead to or result in a sale or
disposition of the Subject Securities; (iv) establishes a “put equivalent
position” within the meaning of Rule 16a-1(h) under the Exchange Act or (v)
commits, agrees or offers to do any of the foregoing.
     Section 8. Miscellaneous.
          (a) Assignment; Binding Effect. Except as provided herein, neither
this Agreement nor any of the interests or obligations hereunder may be assigned
or delegated by Holdings III, and any attempted or purported assignment or
delegation of any of such interests or obligations shall be void. Subject to the
preceding sentence, this Agreement shall be binding upon Holdings III and
Holdings III’s heirs, estate, executors and personal representatives and
Holdings III’s successors and assigns. This Agreement shall inure to the benefit
of the Company and its successors and assigns. Without limiting any of the
restrictions set forth in Section 3(a) or elsewhere in this Agreement, this
Agreement shall be binding upon any Person to whom any Subject Securities Owned
by Holdings III are transferred. Nothing in this Agreement is intended to confer
on any Person (other than the Company and its successors and assigns) any rights
or remedies of any nature.
          (b) Disclosure. Holdings III hereby agrees to permit the Company to
publish and disclose in the Proxy Statement/Prospectus, and any press release or
other disclosure document which the Company reasonably determined to be
necessary or desirable in connection with the Mergers and any transactions
related thereto, Holdings III’s identity and ownership of the Subject Securities
and the nature of Holdings III’s commitments, arrangements and understandings
under this Agreement.
          (c) Specific Performance. The parties agree that irreparable damage
would occur in the event that any provisions of this Agreement (excluding the
provisions of Section 1(a) and Section 2(a) and the Membership Proxy) or the
Cambium Holdings II Proxy were not performed in accordance with its specific
terms or were otherwise breached and in the event of any breach or threatened
breach by Holdings III of any covenant or obligation contained in any provisions
of this Agreement (excluding the provisions of Section 1(a) and Section 2(a) and
the Membership Proxy) or in the Cambium Holdings II Proxy, the Company shall be
entitled (in addition to any other remedy that may be available to it, including
monetary damages but strictly as limited herein), without the posting of any
bond and without proof of actual damages, to seek (x) a decree or order of
specific performance to enforce the observance and performance of such covenant
or obligation contained in this Agreement (excluding the provisions of
Section 1(a) and Section 2(a) and the Membership Proxy) or in the Cambium
Holdings II Proxy, solely to the

-6-



--------------------------------------------------------------------------------



 



extent set forth in this Agreement (excluding the provisions of Section 1(a) and
Section 2(a) and the Membership Proxy) and the Cambium Holdings II Proxy, and
(y) an injunction restraining such breach or threatened breach of this Agreement
(excluding the provisions of Section 1(a) and Section 2(a) and the Membership
Proxy) and the Cambium Holdings II Proxy. For avoidance of doubt, the Company’s
right to seek specific performance or an injunction under this Section 8(c)
shall exclude the right to seek specific performance or an injunction of the
obligations contained in Section 1(a), Section 2(a) or the Membership Proxy and
nothing set forth in this Agreement shall give the Company the right to seek
specific performance or any injunction to enforce any other Transaction
Document.
          (d) Limitation on Damages. Notwithstanding anything to the contrary
contained herein, under no circumstances shall the aggregate liability for money
damages of Holdings III under this Agreement exceed (i) $4,500,000 for any
material and willful breaches of representations and warranties made herein or
for failure to perform material covenants or obligations to be performed
pursuant to the terms hereof, or (ii) $625,000 for the payment of any reasonable
and documented out-of-pocket costs and expenses (including reasonable and
documented legal fees and expenses) in connection with any action, including the
filing of any lawsuit or legal action, taken to collect payment or force
specific performance by Holdings III pursuant to Section 8(c) of this Agreement.
          (e) Amendment; Waiver; Remedies Cumulative. Any provision of this
Agreement may be amended if, and only if, such amendment is in writing and
signed by each of the parties hereto. No failure on the part of the Company to
exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of the Company in exercising any power, right, privilege or
remedy under this Agreement, shall operate as a waiver of such power, right,
privilege or remedy; and no single or partial exercise of any such power, right,
privilege or remedy shall preclude any other or further exercise thereof or of
any other power, right, privilege or remedy subject, however, to the limitations
of Section 8(c) and subject to the further limitation that the Company shall not
be entitled to monetary damages if the Mergers shall have occurred. The Company
shall not be deemed to have waived any claim available to the Company, as the
case may be, arising out of this Agreement, or any power, right, privilege or
remedy of the Company under this Agreement, unless the waiver of such claim,
power, right, privilege or remedy is expressly set forth in a written instrument
duly executed and delivered on behalf of the Company, as the case may be; and
any such waiver shall not be applicable or have any effect except in the
specific instance in which it is given. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive to, and not exclusive of,
any rights or remedies otherwise available.
          (f) Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware without giving effect to principles of conflicts or choice of law.
          (g) Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile), each of which shall be deemed an original
and all of which together shall constitute one instrument.

-7-



--------------------------------------------------------------------------------



 



          (h) Entire Agreement. This Agreement and any Proxy delivered in
connection with this Agreement constitute the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements, representations and understandings (both written and oral) between
the parties with respect thereto. No addition to or modification of any
provision of this Agreement shall be binding upon any party unless made in
writing and signed by the party against whom enforcement is sought.
          (i) Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
two (2) business days after being deposited in the regular mail as certified or
registered mail (airmail if sent internationally) with postage prepaid, if such
notice is addressed to the party to be notified at such party’s address or
facsimile number as set forth beneath such party’s signature hereto, or as
subsequently modified by written notice.
          (j) Severability. In the event that any provision of this Agreement or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties hereto further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.
          (k) Waiver of Jury Trial. EACH OF THE COMPANY AND HOLDINGS III HEREBY
IRREVOCABLY WAIVE AND COVENANT THAT IT WILL NOT ASSERT THE RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED IN CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENT OR ACTION RELATED HERETO OR
THERETO.
          (l) Descriptive Heading. The descriptive headings used herein are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

-8-



--------------------------------------------------------------------------------



 



The parties have caused this Agreement to be duly executed on the date first
above written.

            THE COMPANY:

VOYAGER LEARNING COMPANY
      By:   /s/ Richard Surratt         Name:   Richard Surratt        Title:  
President and Chief Executive Officer     

Address for notices:
206 E. Washington, Suite B
Ann Arbor, MI 48104
Attn: General Counsel
Facsimile: (734) 663-5692
[SIGNATURE PAGE TO VOTING AND SUPPORT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            VSS-CAMBIUM HOLDINGS III, LLC
      By:   /s/ Scott J. Troeller         Name:   Scott J. Troeller       
Title   President     

Address for notices:
c/o Veronis Suhler Stevenson LLC
350 Park Avenue
New York, New York 10022

 



--------------------------------------------------------------------------------



 



SCHEDULE I

      LLC Interests Owned   Number of LLC Interests
Issuable upon exercise of
Options and Other Rights 100%   None.
            Shares of Cambium Holdings II
Common Stock Owned   Number of Shares of Cambium
Holdings II Common Stock
Issuable upon exercise of
Options and Other Rights 1,000 shares   None            

 



--------------------------------------------------------------------------------



 



EXHIBIT A
IRREVOCABLE PROXY
     VSS-Cambium Holdings III, LLC, a Delaware limited liability company
(“Holdings III”), hereby irrevocably appoints each of Richard Surratt and Todd
Buchardt (collectively, the “Proxyholders”), as the sole and exclusive attorneys
and proxies of the undersigned, with full power of substitution and
resubstitution, to vote and exercise all voting and related rights expressly
provided herein and to act by written consent in lieu of any meeting (to the
full extent that the undersigned is entitled to do so) with respect to (i) the
outstanding membership interests of VSS-Cambium Holdings III Acquisition, LLC, a
Delaware limited liability company (“Acquisition LLC”), owned of record by
Holdings III as of the date of this Proxy, which interests are specified on the
final page of this Proxy, and (ii) any and all other membership interests of
Acquisition LLC which Holdings III may acquire on or after the date hereof. The
membership interests of the Company referred to in clauses “(i)” and “(ii)” of
the immediately preceding sentence are collectively referred to as the “LLC
Interests”. Upon Holdings III’s execution of this Proxy, any and all prior
proxies given by Holdings III with respect to any of the LLC Interests are
hereby revoked and Holdings III agrees not to grant any subsequent proxies with
respect to the LLC Interests until such time as this Proxy is terminated in
accordance with its terms.
This Proxy is irrevocable, is coupled with an interest and is granted pursuant
to that certain Voting and Support Agreement of even date herewith (the “Voting
and Support Agreement”), by and between Voyager Learning Company, a Delaware
corporation (the “Company”) and Holdings III, and is granted in consideration of
the Company entering into that certain Agreement and Plan of Mergers, of even
date herewith, by and among the Company, Cambium Holdings, Inc., a Delaware
corporation (“Parent”), Vowel Acquisition Corp., a Delaware corporation and
wholly-owned subsidiary of Parent, VSS-Cambium Holdings II Corp., a Delaware
corporation, Consonant Acquisition Corp., a Delaware corporation and
wholly-owned subsidiary of Parent, and Vowel Representative, LLC, a Delaware
limited liability company (the “Merger Agreement”). As used herein, the term
“Termination Date” means the earlier to occur of (i) the effective time of the
Holdings III Merger, (ii) the termination of the Holdings III Merger Agreement
in accordance with its terms, and (iii) the termination of the Voting and
Support Agreement upon mutual written agreement of the parties thereto. Unless
otherwise provided, other capitalized terms used but not defined in this
Agreement shall have the meaning given to such terms in the Voting and Support
Agreement.
Each of the Proxyholders named above is hereby authorized and empowered by
Holdings III, at any time on or before the Termination Date, to act as Holdings
III’s attorney and proxy to act by written consent or vote the LLC Interests,
without regard to any instructions, written or otherwise, that may be given by
Holdings III with respect to such vote or consent, at every annual, special or
adjourned meeting of the members of Acquisition LLC or pursuant to any action by
written consent in lieu of a meeting: (a) in favor of adoption of the Holdings
III Merger Proposals, (b) against any other action, agreement or proposal that
could reasonably be expected to impede, interfere with, delay, postpone or
materially adversely affect the Holdings III Merger or the other transactions
contemplated by the Holdings III Merger Agreement, and (c) against any action,
agreement or proposal that could reasonably be expected to impede, interfere
with,

 



--------------------------------------------------------------------------------



 



delay, postpone or materially adversely affect the Cambium Holdings II
Reorganization. The Proxyholders may not exercise this Proxy on any other matter
not referred to in this Proxy, and Holdings III may vote the LLC Interests on
all other such matters.
This Proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of Holdings III (including any
transferee of any of the LLC Interests).
Dated: June ___, 2009

            VSS-Cambium Holdings III, LLC, a
Delaware limited liability company
                Name:   Scott J. Troeller        Title:   President       
Membership interests of Acquisition LLC owned of record as of the date of this
Proxy:

100% of membership interests
                           

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B
IRREVOCABLE PROXY
     VSS-Cambium Holdings III, LLC, a Delaware limited liability company
(“Holdings III”) hereby irrevocably appoints each of Richard Surratt and Todd
Buchardt (collectively, the “Proxyholders”), as the sole and exclusive attorneys
and proxies of the undersigned, with full power of substitution and
resubstitution, to vote and exercise all voting and related rights expressly
provided herein and to act by written consent in lieu of any meeting (to the
full extent that the undersigned is entitled to do so) with respect to (i) the
outstanding shares of VSS-Cambium Holdings II Corp., a Delaware corporation
(“Cambium Holdings II”), owned of record by Holdings III as of the date of this
Proxy, which interests are specified on the final page of this Proxy, and
(ii) any and all other capital stock of Cambium Holdings II which Holdings III
may acquire on or after the date hereof. The capital stock of Cambium Holdings
II referred to in clauses “(i)” and “(ii)” of the immediately preceding sentence
are collectively referred to as the “Cambium Holdings II Stock”. Upon Holdings
III’s execution of this Proxy, any and all prior proxies given by Holdings III
with respect to any of the Cambium Holdings II Stock are hereby revoked and
Holdings III agrees not to grant any subsequent proxies with respect to the
Cambium Holdings II Stock until such time as this Proxy is terminated in
accordance with its terms.
This Proxy is irrevocable, is coupled with an interest and is granted pursuant
to that certain Voting and Support Agreements of even date herewith (the “Voting
and Support Agreement”), by and between Voyager Learning Company, a Delaware
corporation (the “Company”) and Holdings III, and is granted in consideration of
the Company entering into that certain Agreement and Plan of Mergers, dated of
even date herewith, by and among the Company, Cambium Holdings, Inc., a Delaware
corporation (“Parent”), Vowel Acquisition Corp., a Delaware corporation and
wholly-owned subsidiary of Parent, Cambium Holdings II, Consonant Acquisition
Corp., a Delaware corporation and wholly-owned subsidiary of Parent, and Vowel
Representative, LLC, a Delaware limited liability company (the “Merger
Agreement”). As used herein, the term “Termination Date” means the earlier to
occur of (i) the Effective Time, (ii) the termination of the Merger Agreement in
accordance with its terms, and (iii) the termination of the Voting and Support
Agreement upon mutual written agreement of the parties thereto. Unless otherwise
provided, other capitalized terms used but not defined in this Agreement shall
have the meaning given to such terms in the Merger Agreement.
Each of the Proxyholders named above is hereby authorized and empowered by
Holdings III, at any time on or before the Termination Date, to act as Holdings
III’s attorney and proxy to act by written consent or vote the Cambium Holdings
II Stock, without regard to any instructions, written or otherwise, that may be
given by Holdings III with respect to such vote or consent, at every annual,
special or adjourned meeting of the members of Cambium Holdings II or pursuant
to any action by written consent in lieu of a meeting: (a) in favor of adoption
of the Cambium Merger Proposals (as defined in the Voting and Support
Agreements), and (b) against any action, agreement or proposal that could
reasonably be expected to result in any of the conditions to the consummation of
the Cambium Merger under the Merger Agreement not being fulfilled or which could
reasonably be expected to otherwise impede, interfere with, delay, postpone or
materially adversely affect the Cambium Merger or the other transactions
contemplated by the Merger

 



--------------------------------------------------------------------------------



 



Agreement. The Proxyholders may not exercise this Proxy on any other matter not
referred to in this Proxy, and Holdings III may vote the Cambium Holdings II
Stock on all other such matters.
This Proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of Holdings III (including any
transferee of any of the Cambium Holdings II Stock).
Dated: June ___, 2009

            VSS-Cambium Holdings III, LLC, a
Delaware limited liability company
                Name:   Scott J. Troeller        Title:   President       
Number of shares of Cambium Holdings II owned of record as of the date of this
Proxy:

1,000 shares of common stock
                             

 